Citation Nr: 0945802	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-36 254	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability, and, if so, whether the claim should be granted.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the Veteran's service-
connected Achilles tendonitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Army from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied entitlement to TDIU.  It also arises from a September 
2006 rating decision by the Providence RO that denied 
entitlement to service connection for a psychiatric disorder 
and for a low back disability.

As discussed in more detail below, the Veteran's claim for 
service connection for a low back disability was originally 
denied in August 1978.  While the September 2006 RO decision 
addressed the matter involving the low back disorder on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has recharacterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

The issues of entitlement to service connection for a low 
back disability, entitlement to service connection for a 
psychiatric disorder, and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in August 1978, the RO 
denied the Veteran's claim for entitlement to service 
connection for a low back disability.

2.  Evidence received since the August 1978 rating decision 
regarding the Veteran's low back disability includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a the Veteran's low back disability.


CONCLUSION OF LAW

New and material evidence to reopen the Veteran's claim for 
service connection for a low back disability has been 
received, and the Veteran's claim for service connection for 
a low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As 
to the issue of whether the Veteran's claim for service 
connection for a low back disability should be reopened, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in April 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO last denied service connection for service 
connection for lumbosacral spasms in August 1978.  The RO 
apparently based its denial on the fact that new and material 
evidence had not been presented in relation to his claim, 
despite the fact that the Veteran had not been previously 
denied service connection for a low back disability.  
Previous to the August 1978 decision, the RO had only denied 
service connection for bilateral Achilles tendonitis, which 
has since been service-connected.  The Veteran did not appeal 
this decision, and it became final.

Since the August 1978 decision, the Veteran has submitted a 
July 1980 statement from Dr. D.H.H. indicating that the 
Veteran's back disability was related to his tendonitis.

By way of a November 1982 rating action, the RO awarded 
service connection for bilateral tendonitis of the feet, 
effective from June 15, 1978.

The Veteran testified in February 1992 that he was receiving 
chiropractic treatment because of his tendonitis.  

Dr. W.E.L. submitted a letter to VA in November 1992 which 
included his opinion that the Veteran's Achilles tendonitis 
caused low back pain on the Veteran's right side.  A July 
1994 letter from Dr. W.E.L. indicated that the Veteran had 
persistent tenderness at the L4/S1 level, and foreshortening 
of the leg on the right.

In a June 2006 letter, Dr. J.S.W. stated that the Veteran was 
under his care to manage chronic back pain that he had 
experienced for many years.

The Board finds that the Veteran has submitted new and 
material evidence, and that the claim for service connection 
for a low back disability must be reopened.  The evidence 
submitted by the Veteran relates to an unestablished fact 
necessary for service connection: a relationship between the 
Veteran's low back disability and his active duty.  
Therefore, the Board finds that the Veteran's previously-
denied claim for service connection for a low back disability 
must be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  

As discussed below, there is no current objective evidence 
showing a low back disability.  Therefore, the Board is 
remanding the issue of entitlement to service connection for 
a low back disability for an examination.




ORDER

New and material evidence having been submitted, the 
Veteran's previously-denied claim for service connection for 
a low back disability is reopened.


REMAND

The Veteran's claims for service connection for a low back 
disability and for a psychiatric disorder must be remanded 
for new examinations, and to retrieve current treatment 
records.  His claim for entitlement to TDIU is inextricably 
intertwined with his other claims, and must be remanded 
pending readjudication of the claims for service connection.


Low Back Disorder

Progress reports from June 2006 indicate that the Veteran was 
receiving private medical treatment for his low back pain.  
On remand, the RO should obtain all private treatment records 
concerning treatment for a low back disability.  Further, the 
most recent VA outpatient progress reports are from 2006.  
The RO should obtain current VA Medical Center treatment 
records for the Veteran.

The Veteran has been receiving treatment for many years for 
low back pain, but there is no current diagnosis of a low 
back disability.  The most recent evidence of an opinion as 
to the Veteran's back is Dr. J.S.W.'s letter indicating that 
the Veteran has chronic low back pain.  Also, there is not 
sufficient evidence to link a current back disability to 
service, or to the Veteran's service-connected bilateral 
Achilles tendonitis.  On remand, the RO should schedule the 
Veteran for an examination for his lumbosacral spine.  The 
examiner should fully document any current back disability, 
and should provide an opinion as to whether the disability, 
if any, began during service, began within the first post-
service year, or developed as secondary to the Veteran's 
service-connected bilateral Achilles tendonitis.

Psychiatric Disorder

The Veteran has been diagnosed with an anxiety disorder.  In 
a January 2005 progress report, the Veteran "reported 
experiencing anger and resentment during the past 'couple 
years' without known cause or solution, albeit with reported 
relatedness to his being unable to ski with his 8 y[ear-old] 
daughter (due to [service-connected] tendon injury, whereas 
her stepfather skies with her."  The Veteran has repeatedly 
referenced the inability to do particular activities with his 
daughter, particularly skiing, due to his service-connected 
disability as a chief factor in his anxiety.  Further, leg 
pain has been indicated as a "mild" psychosocial stressor 
for the Veteran.  

Currently, there is no opinion in the file as to whether the 
Veteran's psychiatric disorder is related to his service-
connected bilateral Achilles tendonitis.  On remand, the RO 
should obtain current treatment records for the Veteran, and 
schedule him for a mental disorders examination.  The 
examiner should fully describe the Veteran's mental health 
symptomatology and provide a current diagnosis any disorder.  
The examiner should then opine as to whether the Veteran's 
psychiatric disorder is at least as likely as not related to 
his service or his service-connected bilateral Achilles 
tendonitis.

TDIU

Until the issues of entitlement to service connection for a 
low back disability and a psychiatric disorder are addressed, 
the appeal for entitlement to TDIU cannot be resolved.  The 
claims are inextricably intertwined.  The appropriate remedy 
where a pending claim is inextricably intertwined with claims 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claims.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The RO should 
complete the necessary development and adjudicate the issues 
of entitlement to service connection for a low back 
disability and a psychiatric disorder prior to addressing the 
appeal regarding entitlement to TDIU.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment records 
not currently of record.  Specifically 
noted in this regard are current VA 
treatment records, and records of any 
treatment for back problems from 
separation from service in 1971 onward.  
Based on the Veteran's response, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

2.  The RO should schedule the Veteran for 
an examination to address the Veteran's 
low back pain.  Prior to the examination, 
the examiner should review the Veteran's 
claims file and this remand.  
Specifically, the examiner should note the 
dates of the Veteran's treatment for back 
pain, as well as his treatment for 
bilateral Achilles tendonitis, and his 
assertion that his back pain is related to 
his tendonitis.  

The examiner should state the range of 
motion of the Veteran's lumbosacral spine, 
in degrees, noting the normal range of 
motion for each.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the spinal joints are 
used repeatedly over time.  The examiner 
should specify the point of flexion or 
extension of the lumbosacral spine at 
which pain begins to occur, and the point 
at which motion is impeded due to pain.  
The examiner should attempt to quantify 
the degree of additional impairment, if 
any, during flare-ups or with extended 
use.  The examiner should specifically 
state whether the Veteran's complaints and 
any claimed subjective manifestations are 
in keeping with the objectively 
demonstrated pathology.

The examiner should then opine whether it 
is at least as likely as not that the 
Veteran's current low back disability is 
related to service or is secondary to 
(caused by or permanently aggravated by) 
his service-connected bilateral Achilles 
tendonitis. 

3.  The RO should schedule the Veteran for 
a VA psychiatric examination with an 
appropriate examiner.  The examiner should 
review the claims file and this remand 
prior to the examination.  The examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions regarding the relationship 
between his mental health and his medical 
conditions, including tendonitis.  

The examiner should then give the Veteran a 
mental health examination.

After review of the claims file and 
examination of the Veteran, the examiner 
should identify all psychiatric disorders 
found on examination.  For any such 
diagnosed disorder, the examiner should 
render an opinion as to whether it is at 
least as likely as not that such disorder 
began during, or was aggravated by, 
service, or whether the disorder was caused 
or aggravated by a service-connected 
disability, to include bilateral Achilles 
tendonitis.  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


